Case 3:21-md-03004-NJR Document 1 Filed 06/08/21 Page 1 of 3 Page ID #1
             Case MDL No. 3004 Document 149 Filed 06/07/21 Page 1 of 4




                              UNITED STATES JUDICIAL PANEL
                              !                    on
                                  MULTIDISTRICT LITIGATION



IN RE:PARAQUAT PRODUCTS
LIABILITY LITIGATIOI^l                                                           MDL No. 3004
                                                                       SOUTHERN DISTRICT OF ILLINOIS
                                                                                •lEOTRUECOPY
                                        TRANSFER ORDER

                                                                       Date
       Before the Panel:* Plaintiff in the Northern District of California Rakoczy action moves
under 28 U.S.C. § 1407 to centralize this litigation involving injuries associated with exposure to
the pesticide paraquat in the Northern District ofCalifornia or, alternatively, the Southern District
of Illinois. Plaintiffs motion included fourteen actions pending in six districts, as listed on
Schedule A,as well as 77 potentially-related actions.'

        Plaintiffs in the first-filed Eastern District of Missouri Holyjield action oppose
centralization and, alternatively, suggest centralization in the Eastern District of Missouri. The
remaining plaintiffs support centralization, differing only on choice of a transferee district. The
Northern District of California is supported by plaintiffs in thirteen actions or potential tag-along
actions as their primary transferee district choice and as an alternative choice by eleven plaintiffs.
Plaintiffs in fifteen actions jor potential tag-along actions support centralization in the Southern
District ofIllinois. The district is an alternative suggestion ofplaintiffs in six cases. Other plaintiffs
suggest centralization in the following districts: the Northern District of Alabama, the District of
Minnesota, the Northern Dikrict of Mississippi, the Eastern District of Missouri and the Eastern
District ofPennsylvania. !
        Defendants Syngenta Crop Protection LLC and Syngenta Corporation (collectively,
Syngenta)and Chevron U.s'.A. Inc.(Chevron)do not oppose centralization in the Eastern District
of Missouri or, alternatively, the District of Minnesota or the Northern District of Texas.

        After considering the argument of counsel,^ we find that centralization ofthese actions in
the Southern District ofIllinois will serve the convenience ofthe parties and witnesses and promote


* Judge David C. Norton did not participate in the decision ofthis matter.

'These actions, and any otl er related actions, are potential tag-along actions. See Panel Rules
 1.1(h), 7.1 and 7.2.

^ In light ofthe concerns ablout the spread of COVID-19 virus (coronavirus), the Panel heard oral
argument by videoconference at its hearing session ofMay 27,2021. See Suppl. Notice ofHearing
Session, MDL No. 3004(J.P.M.L. May 10,2021), ECF No. 107.
Case 3:21-md-03004-NJR Document 1 Filed 06/08/21 Page 2 of 3 Page ID #2
Case 3:21-md-03004-NJR Document 1 Filed 06/08/21 Page 3 of 3 Page ID #3
